Citation Nr: 1116804	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of a cold weather injury, right lower extremity.

2.  Entitlement to an initial rating in excess of 20 percent for residuals of a cold weather injury, left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for residuals of cold weather injuries to the bilateral hands and feet.  Separate initial ratings of 10 percent were assigned for the disabilities in the Veteran's right hand, left hand, right foot, and left foot.  In a timely June 2009 Notice of Disagreement, the Veteran asserted entitlement to higher initial ratings for each of those disabilities.  Subsequently, an October 2009 rating decision granted higher initial ratings of 20 percent for the Veteran's right and left foot disabilities, but continued the previously assigned 10 percent disability ratings in the upper extremities.  In a November 2009 assertion, the Veteran expressed ongoing disagreement as to the assigned initial disability ratings for each of those service-connected disabilities.

In an August 2010 decision and remand, the Board granted a 20 percent initial rating for the disability arising from cold weather injuries in the left upper extremity, but denied the Veteran's claim for an initial rating in excess of 10 percent for the same disability in the right upper extremity.  Documentation in the claims file does not indicate further appeal of the Board's decision as to those issues to the United States Court of Appeals for Veterans Claims (Court).  Submissions received from the Veteran in November 2010 and April 2011, however, express the Veteran's disagreement with the ratings assigned by the Board for the disabilities in his upper extremities.  The Board construes these submissions as new claims for increased ratings for residuals of cold weather injuries in his right and left upper extremities, and refers these issues to the RO for processing and development.

The Board also observes that the Veteran filed a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) in November 2010.  Although the RO has acknowledged receipt of this claim by issuing a notification letter to the Veteran later that month, that issue has apparently not yet been developed or adjudicated.  Accordingly, the Board also refers that issue to the RO.

In its August 2010 decision and remand, the Board also remanded the Veteran's initial ratings claims concerning the cold weather disabilities in his right and left lower extremities for further development.  The Board is satisfied that its remand action has been met with compliance, and is prepared to proceed with appellate consideration as to those issues.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and entitlement to increased disability ratings for residuals of a cold weather injury of the right upper extremity and the left upper extremity have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For all periods relevant to this appeal, the residuals of the Veteran's service-connecyed cold weather injuries in the right and left lower extremities have been manifested by pain during cold weather, numbness, cold sensitivity, abnormalities of the great toenails of both feet, locally impaired sensation of the toes after exposure to cold weather, and radiological evidence of degenerative joint disease of both feet.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, and no more, for residuals of a cold weather injury, right lower extremity, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2010).

2.  The criteria for an initial rating of 30 percent, and no more, for residuals of a cold weather injury, left lower extremity, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, in pre-rating letters dated December 2005 and July 2009, the Veteran was notified of the information and evidence needed to substantiate his claims for service connection for residuals of a cold weather injury of the right and left lower extremities.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Court has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, and lay statements submitted by the Veteran, or on his behalf, have been associated with the record.  VA examinations of the Veteran's lower extremities were performed in October 2006, July 2009, and December 2010 to determine the severity of the residuals of the cold weather injuries in the Veteran's lower extremities.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.




II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  

In the RO's October 2009 rating decision, the Veteran's service-connected cold injury residuals in his right and left feet were rated as being 20 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122.

Under DC 7122, cold injury residuals are assigned a 20 percent rating where the evidence shows arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum schedular rating of 30 percent is warranted where the evidence indicates arthralgia or other pain, numbness, or cold sensitivity, plus two or more of the following symptoms:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, DC 7122.

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to an initial disability ratings of 30 percent, and no more, for residuals of cold weather injuries in both the right and left lower extremities.

In a March 2006 cold injury examination and questionnaire, the Veteran identified various symptoms which included sharp and burning pain in the tips of the toes of both feet which worsened in cold weather, numbness, tingling, and sensitivity to cold.  He denied that these symptoms had any effect on his occupation.  X-rays of both feet revealed the presence of scattered degenerative changes and calcaneal bone spurs in both feet.

At an October 2006 VA examination, the Veteran reported pain which he rated as a nine on a scale of ten which would occur after 15 minutes of exposure to cold weather.  As an example, he reported that he was only able to operate his snow blower in 15 minute intervals before having to go inside to warm himself.  The Veteran denied having any history of Reynaud's phenomenon, hyperhidrosis, paresthesias and numbness, pain resembling causalgia or reflux sympathetic dystrophy, breakdowns and ulcerations of the skin, edema, or color changes.  A physical examination of the lower extremities revealed thickened and yellow great toenails bilaterally which were diagnosed as onychomycosis.  Neurological and strength testing of the lower extremities were grossly within normal limits.  There was no swelling or deformity of the lower extremities, tissue loss, pes planus, or calluses.  X-rays of the lower extremities were not performed at that time.

The Veteran underwent a second VA examination of his feet in July 2009.  At that time, he reported severe cold sensitivity of the feet, including the soles, and painful paresthesia and numbness.  He stated that his symptoms limited his activity in cold weather.  According to the Veteran, his symptoms were only present while he was exposed to the cold.  Examination of the extremities revealed that they were pink in color and without edema, ulcerations, tenderness, varicosities, erythema, tremor, or deformity.  A neurological examination again revealed full muscle strength in the lower extremities.  Deep tendon reflexes in the lower extremities were also full.  The Veteran reported positive sensation upon monofilament, light touch, pain, temperature, and vibration.  The Veteran's skin was warm, dry, and showed good color and turgor.  Onychomycosis was again observed on the bilateral great toenails.  The VA examiner determined that the Veteran's symptoms presented mild to moderate functional loss or limitations during the cold months which was related to dyesthesias in the hands and feet.

In its August 2010 decision and remand, the Board directed that the Veteran be scheduled for x-rays of both feet, and, that the films from the x-rays be sent to the same VA examiner who performed the July 2009 VA examination for an addendum opinion as to whether the films revealed any abnormalities.  Presumably due to the unavailability of the VA examiner from the July 2009 examination, however, the Veteran was afforded a complete VA examination in December 2010.  At that examination, the Veteran continued to report progressive foot pain that had been present since service.  Consistent with his prior July 2009 examination, he stated that he felt fine during the summer months, but, that he developed foot pain upon cold exposure during the winter months.  The Veteran described his pain as being an eight or nine out of ten after being in the cold for 20 minutes.  According to the Veteran, these symptoms limited activities such as snow shoveling and skiing.  Occupationally, the Veteran reported that he was able to work as a sales director from 1955 through his retirement in 1994 without problems related to his feet.  He denied receiving any treatment for his injuries either in-service or after service.  Once again, an examination did not show any objective evidence of edema, instability, weakness, tenderness, calluses, breakdowns of skin, or unusual shoe wear pattern.  The Veteran's gait was normal over short distances.  Although the Veteran's feet were cold to the touch, they were dry and showed good pulse with hair growth in the shin areas.  As requested in the Board's decision and remand, x-rays of both feet were taken, and interpreted as showing degenerative changes in both feet.  The examiner opined that the degenerative joint disease indicated by the x-ray studies were post-traumatic and were at least as likely as not related to cold exposure during service.

The evidence in this case establishes that the service-connected cold weather injury residuals of both feet are manifested by pain, numbness, cold sensitivity, abnormalities of the great toenails of both feet, locally impaired sensation of the toes after exposure to cold weather, and radiological evidence of degenerative joint disease of both feet.  As such, the Veteran is entitled to an initial disability rating of 30 percent for cold weather injury residuals of both the right and left lower extremities pursuant to DC 7122.

The Board acknowledges that the Veteran has been retired since 1994, as reported at his August 2010 VA examination.  Nonetheless, the evidence in the record does not show that the residuals of the cold weather injuries in the Veteran's lower extremities caused the Veteran's retirement or otherwise impaired his occupation.  Moreover, the Board notes that the Veteran's symptoms are present only during the winter months.  Although these symptoms are limiting, they do not actually prevent the Veteran from participating in activities such as skiing and clearing snow.  The Veteran has also denied undergoing any treatment for the cold weather injuries in his lower extremities, either during or after service.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings for the disabilities in either the right or left lower extremity.  Thus, the Board concludes that the Veteran's symptoms are contemplated already in the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board finds that there is no basis for a "staged" rating in this case.  Rather, the symptomatology shown upon examination has been essentially consistent and fully contemplated by the assigned disability ratings for the disabilities in the right and left lower extremities.


ORDER

An initial rating of 30 percent, and no more, for residuals of a cold weather injury, right lower extremity, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating of 30 percent, and no more, for residuals of a cold weather injury, left lower extremity, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


